Citation Nr: 0805700	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 through 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

While the veteran, in an August 2007 statement, withdrew his 
claim for TDIU, in October 2007 he submitted a statement in 
support of the claim. This raised the question of whether he 
intended on withdrawing the claim.  VA sent him a letter in 
January 2008 requesting clarification.  The letter indicated 
that if no response was received within thirty days, then the 
Board would move forward with appellate review.  No response 
was received; thus, the Board is moving forward with its 
review of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking a total rating based upon his alleged 
unemployability.  Total disability ratings for compensation 
may be assigned where the schedular rating is less than total 
and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. §§ 3.340, 4.16(a) (2007).  If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Neither the veteran's non-service-
connected disabilities, nor his advancing age may be used as 
a determining factor in the rating agency's judgment.  
38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 (2007).

In this case, the veteran meets the schedular rating 
requirements for eligibility for TDIU.  He is presently 
service connected (and rated) as follows:  major depression 
with anxious features (50%); mechanical low back pain (20%); 
fractured 4th and 5th metacarpal, right hand, (20%); arterial 
hypertension (10%), gastritis (10%); tinnitus, right ear, 
(10%); and bilateral hearing loss (0%).  His combined 
evaluation for compensation is currently 80%.  See August 
2007 rating decision.  Because he has one disability rated at 
40 percent or more and additional disability bringing his 
combined rating to 70 percent or more, he meets the 
eligibility requirements described above.  The question 
remains whether he is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 
(2007).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), 
38 C.F.R. § 4.16(a).

To date, VA has not afforded the veteran a VA examination 
with regard to this claim.  VA will provide a medical 
examination if it determines that such an examination is 
necessary to decide the claim. 38 C.F.R. § 3.159(d) (2007).  
The Board alone cannot determine whether the veteran's 
service connected disabilities alone render him unemployable.  
"BVA panels must consider only independent medical evidence 
to support their findings rather than provide their own 
medical judgment." Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  Because there exists no such medical opinion on the 
record, a medical opinion assessing the veteran's 
unemployability and, if he is deemed unemployable, whether it 
is due to his service connected disabilities, is needed.  
38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  

VA must also meet its duty to notify the veteran under 
38 C.F.R. § 3.159(b)(1) (2007).  VA must inform the veteran 
of any information and medical or lay evidence necessary to 
substantiate the claim.  Id.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b)(1) with regard to his claim for 
TDIU.  

2.  Once VA's duty to notify is met, the 
veteran's claims folder should be 
forwarded to a physician for a review of 
the medical records. The reviewing 
physician should express an opinion as to 
whether the veteran's service-connected 
disabilities alone are productive of 
unemployability. If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished. A report of the records 
review should be associated with the 
veteran's VA claims folder.

3. Readjudicate the veteran's claim for 
TDIU. If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

